March 11, 2005


Mr. Thomas S. Hornbuckle
The Hornbuckle Firm
909 Fannin, Suite 3010
Houston, TX 77010

Ms. Lori D. Proctor
Proctor & Nagorny, P.C.
5847 San Felipe, Suite 2000
Houston, TX 77057-3009
Mr. Alvin Laser
Boston & Hughes
1360 Post Oak Blvd., Ste. 1650
Houston, TX 77056

RE:   Case Number:  04-0181
      Court of Appeals Number:  04-02-00536-CV
      Trial Court Number:  95-CI-12856

Style:      JESUS M. CORTEZ ON BEHALF OF THE ESTATE OF CARMEN PUENTES,
      DECEASED
      v.
      HCCI-SAN ANTONIO, INC. D/B/A ALTA VISTA NURSING CENTER

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  (Justice Green not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Margaret G.        |
|   |Montemayor             |
|   |Mr. Dan Crutchfield    |
|   |Ms. Misty Ann Farris   |